Title: From Alexander Hamilton to Edmond Charles Genet, 4 June 1793
From: Hamilton, Alexander
To: Genet, Edmond Charles



Treasury DepartmentJune 4. 1793
Sir

Absence from Town, occasionned by circumstances of ill health, prevented my receiving the letter, which you did me the honor to write me yesterday, till today.
I shall with pleasure conform to the arrangement you indicate, for the future payments of the monies destined for the acquittal of the Drafts of the Colony of St Domingo, according to the order of payment settled with your predecessor.
Very respectfully   I have the honor to be   Sir   Your obedient servant

Alexander Hamilton
The Minister Plenipotentiaryof the French Republic

